DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
 
Response to Amendment
The amendment filed on October 19, 2022 has been entered.
Claims 1-20 are pending.
Claims 1, 12-13, and 20 have been amended.
Claims 1-20 are rejected.

Claim Objections
Claims 1-20 are objected to for a third time, because of the following informalities:  
The claims contain incorrect margins.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

However, the claims as currently recited have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging indentation” is required.  To be compliant with this regulation Applicant must use standard indentation practices, in which the first word of each limitation must be indented with the subsequent lines on the left margin, and NOT the first word on the left margin with subsequent lines indented.  For further information regarding hanging indentations, please refer to: https://libguides.ccsu.edu/c.php?g=736245&p=6687403.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-2, 6-9, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2004/0003097 A1, hereinafter referred to as Willis) in view of el Kaliouby et al. (US 2020/0228359 A1, hereinafter referred to as el Kaliouby).
Regarding Claim 1,
Willis teaches:
“a content aggregator configured to gather electronic content from a plurality of users” (paragraphs [0085],  [0093], [0095]; fig 1, elements 105, 110, 140).  [The content presentation system includes a content generator 110, that receives external information from an external information source 105 and generates a corresponding article, which refers to a discrete collection of information that can include content and information about the content ([0085]).  The articles include discussion objects, including a user’s interest in the article, obtained from the user preference database 140 ([0093]).  The user provides preferences for the user preference database 140  either prior to accessing the system or dynamically based on user feedback ([0095]).]  (NOTE:  The content generator 100 is equivalent to the “content aggregator,” the article presented by content generator 110 to the “electronic content,” and the user preferences provided to the system to the “content from a plurality of users.”)
“wherein the electronic content is generated in real time from each of from the plurality of users” (paragraphs [0015]).  [The system combines the concepts of the portal and personalized content with other delivery channels, such as, telephone, radio, and television, opening up many new opportunities, such as "Enterprise TV," wherein a television is placed in a lobby of a company, the company cafeteria, or other high-traffic areas, or "Enterprise radio," wherein news  is broadcast to all employees over the airwaves.]  (NOTE:  The broadcasting of radio and television, as well as telephone conversations, are inherently performed in real-time.) 
“a preference component configured to receive from each of the plurality of users a set of preferences related to the electronic content that each user desires to receive” (paragraphs [0017], [0018], [0102]; fig 1, element 165).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).  User preferences can be input by a user by way of a pop-up window, with which the user may express a level of interest or disinterest with respect to a particular term ([0018]).  The pagination engine 165 aggregates selected articles, in their selected formats, and delivers a personalized "page" of information to each user, so that each user receives articles for rendering that are of the most interest to him or her at a
given point in time ([0102]).]  (NOTE: The pop-up window allows the system to “receive from each of the plurality of users a set of preferences related to the electronic content that each user desires to receive.”)
Willis does not teach:
“wherein the electronic content is generated in real time from each of from the plurality of users.”
“a content distributor configured to distribute the aggregated content to each of the plurality of users according to the set of preferences for each user.”
el Kaliouby teaches:
“wherein the electronic content is generated in real time from each of from the plurality of users” (paragraph [0015]).  [A plurality of images are obtained from a plurality of participants as either viewers or presenters involved in an interactive digital environment, such as a live streaming event, a concert, a live performance, an instructional presentation, an educational presentation, a comedic presentation, or a digital wedding; presenting participants can present presenting a real-time graph of the cognitive state content obtained from an analysis of metrics, an emoji representation of the analyzed cognitive state content, and an animation ([0015]).]  (NOTE: The interactive digital events occur in “real time” and the real-time graph, emoji, an animation are equivalent to “electronic content is generated in real time.”  The presenting participants are equivalent to the “plurality of users.”)
“a content distributor configured to distribute the aggregated content to each of the plurality of users according to the set of preferences for each user” (paragraphs [0048], [0053], [0063]).  [The interactive digital environment comprises a distributed digital event, such as a live streaming event, a video conference, a forum for discussion, a presentation space, or a competition space, with two, tens, hundreds, or thousands of participants, and the participants can include presenters and consumers of digital content, who are sharing, viewing, and exchanging digital content ([0048]).  The process includes aggregating and presenting results of the aggregating to an individual within the plurality of participants ([0053]).  The shared digital environment can enable viewers and presenters to interact with each other; the user interface includes a source as a live stream of a digital event, such as a video game competition, a "highlights reel" of news and events, or a suggested video presented to the viewer, based on a viewer's past viewing preferences or their emotional responses to similar video content ([0063]).]  (NOTE:  The interactive digital environment comprises a distributed digital event is equivalent to the “content distributor configured to distribute the content,” which is “aggregated,” and the viewer's past viewing preferences is equivalent to “according to the set of preferences for each user.”)
Both Willis and el Kaliouby teach systems deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing content, as taught by el Kaliouby.  Such inclusion would have provided a more complete set of system functionalities for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 12 and 20,
Willis teaches:
“receiving/receive a set of preferences from a first user, the set of preferences indicating a portion of electronic content the first user desires to receive” (paragraphs [0017], [0018], [0102]; fig 1, element 165).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).  User preferences can be input by a user by way of a pop-up window, with which the user may express a level of interest or disinterest with respect to a particular term ([0018]).  The pagination engine 165 aggregates selected articles, in their selected formats, and delivers a personalized "page" of information to each user, so that each user receives articles for rendering that are of the most interest to him or her at a given point in time ([0102]).]  (NOTE: The user entering preferences through the  pop-up window results in the system “receiving/receive a set of preferences from a first user.”)
“aggregating/aggregate the electronic content from the plurality of users” (paragraphs [0006], [0013], [0016], [0085]; fig 1, elements 100, 105, 110, 165, 185, 190).  [Portals provide categorized content in disparate pieces, referred to as "iViews" where each iView and its associated content can be aggregated into a single delivery package, and users can select a category of content to be included within each iView and choose which iView(s) to see and exercise some control over, such as how the data is positioned inside the aggregated result ([0006]).  The user can personalize content based not only on its expected result, i.e. the type of iView, but also on its actual result, i.e. the actual content of the iView ([0013]).]  (NOTE:  The users providing content to the iView is equivalent to the “content from the plurality of users,” and the system performs the “aggregating.”) 
“modifying/modify the electronic content from the plurality of users based on the received set of preferences” (paragraph [0019]).  [A user can modify a personal portal page, and can express an opinion about a particular element of an audio and/or video presentation.]
Willis does not teach:
“receiving/receive electronic content from a plurality of users, wherein the electronic content is generated by the plurality of users in real time.”
“distributing/distribute the modified electronic content to the first user in real time.”
“A computer program product embodied on a computer readable storage medium having computer executable instructions” as recited in Claim 20.
el Kaliouby teaches:
“receiving/receive electronic content from a plurality of users, wherein the electronic content is generated by the plurality of users in real time” (paragraph [0015]).  [A plurality of images are obtained from a plurality of participants as either viewers or presenters involved in an interactive digital environment, such as a live streaming event, a concert, a live performance, an instructional presentation, an educational presentation, a comedic presentation, or a digital wedding; presenting participants can present presenting a real-time graph of the cognitive state content obtained from an analysis of metrics, an emoji representation of the analyzed cognitive state content, and an animation ([0015]).]  (NOTE: The interactive digital events occur in “real time” and the real-time graph, emoji, an animation are equivalent to “electronic content generated in real time.”  The presenting participants are equivalent to the “plurality of users.”)
“distributing/distribute the modified electronic content to the first user in real time” (paragraphs [0048], [0062]).  [The interactive digital environment comprises a distributed digital event, such as a live streaming event, a video conference, a forum for discussion, a presentation space, or a competition space, with two, tens, hundreds, or thousands of participants, and the participants can include presenters and consumers of digital content, who are sharing, viewing, and exchanging digital content ([0048]).  Digital event presenters can make modifications to digital event in response to the determined cognitive state of the crowd during the presentation ([0062]).]  (NOTE:  The interactive digital environment comprises a distributed digital event performs “distributing/distribute the modified electronic content,” which can be “modified.”  A live streaming event and a video conference are inherently presented “in real time.” )
“A computer program product embodied on a computer readable storage medium having computer executable instructions” as recited in Claim 20 (paragraph [0093]).  (NOTE: The claim does not recite “non-transitory computer readable storage medium,” but has not been rejected under 35 USC § 101 pursuant to In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Paragraph [0081] states that the “computer program product may include a computer readable storage medium (or media) having computer readable program instructions” and paragraph [0052] states that the computer readable storage media is RAM or other removable or non-removable media such as a "hard drive.") 
Both Willis and el Kaliouby teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing modified content, as taught by el Kaliouby.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis teaches:
“wherein the set of preferences are provided on a per user basis” (paragraph [0017]).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).] 
Regarding Claim 6,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis teaches:
“wherein the content distributor is further configured to modify the aggregated content to conform with the set of preferences” (paragraphs [0095], [0096]; fig. 1, elements 130, 140).  [The user provides preferences for the user preference database 140  either prior to accessing the system or the preferences can be modified over time by obtaining feedback from the users  ([0095]).  By accessing the preference databases 140,  the content-based router 130 is able to filter out articles which are of no interest with respect to a particular user ([0096]).]
 	Regarding Claim 7,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis teaches:
“wherein the content distributor provides a first version of the content to a first user and a second version of the content to a second user” (paragraphs [0017], [0096]; fig. 1, elements 130, 140).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).  By accessing the preference databases 140,  the content-based router 130 is able to filter out articles which are of no interest with respect to a particular user, such a User A or User B ([0096]).]  (NOTE:  The content shown based on preference is equivalent to the “version of the content,” User A to the “first user,” and User B to the “second user”.)
Regarding Claim 8,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis teaches:
“wherein the content distributor provides a first user a second portion of the third user's content” (paragraphs [0086], [0096]; fig. 1, elements 150, 155, 160).  [The "article" refers to a collection of information that includes content and information about the content; the information about the article includes portions of the actual content itself used to articulate content metadata, in the form of "objects" ([0086]).  Individually-sorted articles are stored in a sorted articles database 150, where articles for a User A and a User B are stored with their corresponding priority information for each user in database portions 155 and 160, respectively ([0096]).]  (NOTE:  The objects of the articles passed to users is equivalent to the “a portion of a user's content,” User A to the “first user,” and User B to the “second user”.)
Regarding Claim 9,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 8.
Willis teaches:
“wherein the content distributor provides a first user only a portion of a second user's content” (paragraphs [0086], [0088], [0093]).  [The "article" is a discrete collection of information that includes content and information about the content; the information about the article includes portions of the actual content itself used to articulate content metadata, in the form of "objects" ([0086]).  Articles are text, video, audio, HTML, or another available rendering medium, or a combination of two or more of these media; articles also may be referred to as "media assets," or other similar terminology describing such information to be passed on to a user, and the content of an article can be a publicly-available web page or portion thereof ([0088]).  A user preference database contains information about each user, for example, the extent to which a user likes or dislikes a particular subject, or the type of device(s) the user may be receiving the articles on ([0093]).]  (NOTE:  The objects of the articles passed to users is equivalent to the “a portion of a user's content,” (NOTE:  The objects of the articles passed to users is equivalent to the “a portion of a user's content,” User A to the “first user,” User B to the “second user,” and any other of the plurality of users the “third user.”  In addition, the use of “first” and “second” do not typically constitute a patentable distinction.)
Regarding Claim 11,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis teaches:
“wherein the electronic content is audio and video content” (paragraph [0088]).  [Articles are text, video, audio, HTML, or another available rendering medium, or a combination of two or more of these media; articles also may be referred to as "media assets," or other similar terminology describing such information to be passed on to a user, and the content of an article can be a publicly-available web page or portion thereof.]
Regarding Claim 13,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis teaches:
“receiving a second set of preferences from a second user, the second set of preferences indication a second portion of electronic content the second user desires to receive” (paragraphs [0017], [0018], [0102]; fig 1, element 165).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).  User preferences can be input by a user by way of a pop-up window, with which the user may express a level of interest or disinterest with respect to a particular term ([0018]).  The pagination engine 165 aggregates selected articles, in their selected formats, and delivers a personalized "page" of information to each user, so that each user receives articles for rendering that are of the most interest to him or her at a given point in time ([0102]).]  (NOTE: The user entering preferences through the  pop-up window results in the system “receiving/receive a second set of preferences from a second user.”  Again the “second user” does not create a patentable distinction.)
“modifying the electronic content from the plurality of users based on the received second set of preferences” (paragraph [0019]).  [A user can modify a personal portal page, and can express an opinion about a particular element of an audio and/or video presentation.]
Willis implies but does not specifically teach:
“distributing the second modified electronic content to the second user.”
el Kaliouby teaches:
“distributing the second modified electronic content to the second user” (paragraphs [0048], [0062]).  [The interactive digital environment comprises a distributed digital event, such as a live streaming event, a video conference, a forum for discussion, a presentation space, or a competition space, with two, tens, hundreds, or thousands of participants, and the participants can include presenters and consumers of digital content, who are sharing, viewing, and exchanging digital content ([0048]).  Digital event presenters can make modifications to digital event in response to the determined cognitive state of the crowd during the presentation ([0062]).]  (NOTE:  The interactive digital environment comprises a distributed digital event performs “distributing/distribute the modified electronic content,” which can be “modified.”)
Both Willis and el Kaliouby teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing modified content, as taught by el Kaliouby.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis teaches:
“wherein modifying the electronic content removes a portion of the electronic content” (paragraph [0110]).  [Once a pool of articles is established at a given point in time, a content based security analysis is performed, the analysis being personalized for each user; in this way, articles which a particular user does not have security rights to access will be removed.]
Regarding Claim 17,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis teaches:
“wherein the electronic content is audio and video content” (paragraph [0088]).  [Articles are text, video, audio, HTML, or another available rendering medium, or a combination of two or more of these media; articles also may be referred to as "media assets," or other similar terminology describing such information to be passed on to a user, and the content of an article can be a publicly-available web page or portion thereof.]
“wherein modifying the electronic content removes the video content associated with a subset of the plurality of users” (paragraph [0110]).  [Once a pool of articles is established at a given point in time, a content based security analysis is performed, the analysis being personalized for each user; in this way, articles which a particular user does not have security rights to access will be removed.]

Claims 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2004/0003097 A1, hereinafter referred to as Willis) in view of el Kaliouby et al. (US 2020/0228359 A1, hereinafter referred to as el Kaliouby) and further in view of Willis et al. (US 2003/0217121 A1, hereinafter referred to as Willis121).
Regarding Claim 3,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis does not teach:
“wherein the set of preferences indicates a subset of the plurality of users that an individual user desires to receive content from, and a second subset of users that the individual user does not desire to receive content from.”
Willis121 teaches:
“wherein the set of preferences indicates a subset of the plurality of users that an individual user desires to receive content from, and a second subset of users that the individual user does not desire to receive content from” (paragraphs [0027], [0042], [0086]; fig. 3, elements 230, 235, 240, 245, 250, 305).  [Accessing a plurality of media assets, associating a subset of the plurality of media assets with a user, aggregating at least a portion of the subset, and delivering the personalized content to the user is performed for a plurality of users, each user being associated with separate preference metadata ([0027]).  The subset of the plurality of articles is associated with a user, based on preference discussion objects received from the user; the subset is ranked based on the preference discussion objects, and the request is received from the user for delivery of personalized content ([0042]).  Articles which a particular user does not have security rights to access will be removed ([0086]).]
	Both Willis and Willis121 teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing modified content, as taught by Willis121.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis teaches:
“receiving from each of the plurality of users an associated set of preferences for each of the plurality of users” (paragraphs [0017], [0018]; fig 1, element 165).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future ([0017]).  User preferences can be input by a user by way of a pop-up window, with which the user may express a level of interest or disinterest with respect to a particular term ([0018]).]  (NOTE: The user entering preferences through the  pop-up window results in the system “receiving/receive a set of preferences from a first user.”)
“modifying the electronic content from the plurality of users for each of the plurality of users based on the received associated set of preferences for each of the plurality of users” (paragraph [0019]).  [A user can modify a personal portal page, and can express an opinion about a particular element of an audio and/or video presentation.]
“wherein each of the plurality of users receives the electronic content based on the associated set of preferences for each user” (paragraph [0017]).  [The system incrementally learns the user's preferences regarding previously-shown items and categories, and uses that information to decide what content should be shown to the user in the future.]
Willis does not specifically teach:
“distributing the modified electronic content to each of the plurality of users.”
“wherein at least a subset of the plurality of users receives a different version of the electronic content than a second subset of the plurality of users.”
el Kaliouby teaches:
“distributing the modified electronic content to each of the plurality of users” (paragraphs [0048], [0062]).  [The interactive digital environment comprises a distributed digital event, such as a live streaming event, a video conference, a forum for discussion, a presentation space, or a competition space, with two, tens, hundreds, or thousands of participants, and the participants can include presenters and consumers of digital content, who are sharing, viewing, and exchanging digital content ([0048]).  Digital event presenters can make modifications to digital event in response to the determined cognitive state of the crowd during the presentation ([0062]).]  (NOTE:  The interactive digital environment comprises a distributed digital event performs “distributing/distribute the modified electronic content.”)
Both Willis and el Kaliouby teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing modified content, as taught by el Kaliouby.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Willis121 teaches:
“wherein at least a subset of the plurality of users receives a different version of the electronic content than a second subset of the plurality of users” (paragraph [0042]).  [The subset of the plurality of articles is associated with a user, based on preference discussion objects received from the user; the subset is ranked based on the preference discussion objects, and the request is received from the user for delivery of personalized content; a portion of the ranked subset is formatted to obtain the personalized content, and the personalized content is delivered to the user in response to the request.]
Willis, el Kaliouby, and Willis121 all teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the three cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Willis and el Kaliouby, an interactive digital environment comprising a distributed digital event for distributing content to a subset of users, as taught by Willis121.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 19,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis does not teach:
“wherein each user in the subset of the plurality of users receives different versions of the electronic content.”
Willis121 teaches:
“wherein each user in the subset of the plurality of users receives different versions of the electronic content” (paragraph [0042]).  [The subset of the plurality of articles is associated with a user, based on preference discussion objects received from the user; the subset is ranked based on the preference discussion objects, and the request is received from the user for delivery of personalized content; a portion of the ranked subset is formatted, and the personalized content is delivered to the user in response to the request.]
Both Willis and Willis121 teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, an interactive digital environment comprising a distributed digital event for distributing content to a subset of users, as taught by Willis121.  Such inclusion would have provided a more complete set of system modules for providing content to users, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 4, 5, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2004/0003097 A1, hereinafter referred to as Willis) in view of el Kaliouby et al. (US 2020/0228359 A1, hereinafter referred to as el Kaliouby) and further in view of Katz et al. (US 10,523,722 B1, hereinafter referred to as Katz).
Regarding Claim 4,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis does not teach:
“wherein the set of preferences indicates a quality of the content an individual desires to receive.”
Katz teaches:
“wherein the set of preferences indicates a quality of the content an individual desires to receive” (column 2, lines 21-23; column 6, lines 52-54; column 10, lines 20-22; column 11, lines 30-32).  [The interactive content streaming service includes a recommendation engine to suggest new content for a user to consume based on user playback history (column 2, lines 21-23).  The recommendation engine  takes a list of seed user tracks or their artists or genre  and returns a list of related tracks  (column 6, lines 52-54).  This history also includes expressions of user preference or other signals that show preference for or against a particular track (column 10, lines 20-22).  The quality metric for the recommendation output is augmented by user preference signals from that recommendation pool (column 11, lines 30-32).]  (NOTE: The user preference is provided and the quality metric for the recommendation output is equivalent to the “quality of the content an individual desires to receive.”)	
Both Willis and Katz teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, a quality metric for better user multimedia experience, as taught by Katz.  Such inclusion would have provided an additional parameter to improve user experience, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 5,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 1.
Willis does not teach:
“wherein the preference component is further configured to compare the set of preferences against a set of rules, and modify the set of preferences to conform to the set of rules when the set of preferences are not consistent with the set of rules.”
Katz teaches:
“wherein the preference component is further configured to compare the set of preferences against a set of rules, and modify the set of preferences to conform to the set of rules when the set of preferences are not consistent with the set of rules” (column 1, lines 53-55; column 9, lines 14-21; column 11, lines 11-24; table 2).  [Several companies offer technology to create playlists based on a set of music qualities or rules specified by the user (column 1, lines 53-55).  In the session management and user management functions that affect content shown in Table 2, which includes adding and removing tracks, as well as expressing user preference, the system modifies the current session track list immediately by replacing content beyond the currently playing track with new content based on the new user's and existing user track lists; by doing so on any material change to the user or session, the system is responsive to user behavior (column 9, lines 14-21).  Using the machine learning Multiclass Logistic Regression algorithm, the quality of the track pool can be determined by using a cosine similarity comparison between the output aggregated tracks and the input vector (column 11, lines 11-24).]  (NOTE: The replacing of content with new content is equivalent to the “modify the set of preferences to conform to the set of rules,” because the user preferences are expressed in the “rules specified by the user.” The comparison done by the machine learning algorithm is equivalent to “compare the set of preferences against a set of rules.”)
Both Willis and Katz teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, a quality metric for better user multimedia experience, as taught by Katz.  Such inclusion would have provided an additional parameter to improve user experience, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 10,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 9.
Willis teaches:
“wherein the portion is audio content from an audio and visual content provided by the second user, and the second portion is audio and visual content from the third user” (paragraphs [0013], [0086], [0088], [0093]).  [The user can personalize content based not only on its expected result, i.e. the type of iView, but also on its actual result, i.e. the actual content of the iView ([0013]).  The use of the term "article" generally refers to a discrete collection of information that includes content and information about the content; the information about the article includes portions of the actual content itself used to articulate content metadata, in the form of "objects" ([0086]).  Articles are text, video, audio, HTML, or another available rendering medium, or a combination of two or more of these media; articles also may be referred to as "media assets," or other similar terminology describing such information to be passed on to a user, and the content of an article can be a publicly-available web page or portion thereof ([0088]).  A user preference database contains information about each user, for example, the extent to which a user likes or dislikes a particular subject, or the type of device(s) the user may be receiving the articles on ([0093]).]  (NOTE:  The objects of the articles passed to users is equivalent to the “a portion of a user's content,” and since there are a plurality of users disclosed and each user has a unique preference, it is entirely within the realm of the invention that an object provided by a second user via iView can be distributed by the “third user.” In addition, the use of “first” “second” and “third” do not typically constitute a patentable distinction.)
Willis does not teach:
“wherein the visual content of the third user is provided to the first user at a lower quality than the visual content was received from the third user.”
Katz teaches:
“wherein the visual content of the third user is provided to the first user at a lower quality than the visual content was received from the third user” (column 2, lines 21-23; column 7, lines 7-8; column 11, lines 30-35).  [The interactive content streaming service includes a recommendation engine to suggest new content for a user to consume based on user playback history (column 2, lines 21-23).  Tracks are not limited to audio files, but may include other streamable media files including video  (column 7, lines 7-8).  The quality metric for the recommendation output is augmented by user preference signals from that recommendation pool, and  the recommendation quality can be perceived to be lower than desired; conversely if the recommended song is subsequently added to a user's user track, it can be considered of higher quality (column 11, lines 30-35).]  (NOTE: The user preference is provided and the quality metric for the recommendation output is equivalent to the “quality of the content an individual desires to receive.”)	
Both Willis and Katz teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, a quality metric for better user multimedia experience, as taught by Katz.  Such inclusion would have provided an additional parameter to improve user experience, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 14,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis teaches:
“validating the received set of preferences against a list of rules defining a minimum set of preferences for the electronic content” (paragraph [0029]).  [The pool of media assets are sorted with respect to a user to obtain sorted media assets, based on the discussion objects and a user preference associated with the user; a supplemental media asset is selected based on discussion, the user preference, and a supplemental content selection rule; the sorted media assets and the supplemental media asset are aggregated for delivery to the user.]  (NOTE: The supplemental content selection rule that is combined with user preference is equivalent to the “rules defining a minimum set of preferences.”) 
Willis does not teach:
“modifying the received set of preferences to conform with the list of rules in response to the received set of preferences not meeting the minimum set of preferences.”
Katz teaches:
 “modifying the received set of preferences to conform with the list of rules in response to the received set of preferences not meeting the minimum set of preferences” (column 1, lines 53-55; column 9, lines 14-21; table 2).  [Several companies offer technology to create playlists based on a set of music qualities or rules specified by the user (column 1, lines 53-55).  In the session management and user management functions that affect content shown in Table 2, which includes adding and removing tracks, as well as expressing user preference, the system modifies the current session track list immediately by replacing content beyond the currently playing track with new content based on the new user's and existing user track lists; by doing so on any material change to the user or session, the system is responsive to user behavior (column 9, lines 14-21).]  (NOTE: The replacing of content with new content is equivalent to the “modifying the received set of preferences to conform with the list of rules,” because the user preferences are expressed in the “rules specified by the user.”)
	Both Willis and Katz teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, the ability to modify output to the user based on user preferences and rules, as taught by Katz.  Such inclusion would have provided an additional process to improve user experience, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
Willis in view of el Kaliouby teaches all the limitations of parent Claim 12.
Willis does not teach:
“wherein modifying the electronic content reduces a quality of at least a portion of electronic content.”
Katz teaches:
“wherein modifying the electronic content reduces a quality of at least a portion of electronic content” (column 2, lines 21-23; column 10, lines 20-22; column 11, lines 30-32).  [The interactive content streaming service includes a recommendation engine to suggest new content for a user to consume based on user playback history (column 2, lines 21-23).  This history also includes expressions of user preference or other signals that show preference for or against a particular track (column 10, lines 20-22).  The quality metric for the recommendation output is augmented by user preference signals from that recommendation pool;  if a recommendation is given that is subsequently skipped, the recommendation quality can be perceived to be lower than desired (column 11, lines 30-34).]  (NOTE: The user ignoring the recommendation for content based on the quality metric is equivalent to the “modifying the electronic content reduces a quality.”)	
Both Willis and Katz teach systems to deliver content to users based on preferences, and those systems are comparable to that of the instant application, in which users within the multiuser system are provided with individualized parts of overall content.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Willis disclosure, a quality metric for better user multimedia experience, as taught by Katz.  Such inclusion would have provided an additional parameter to improve user experience, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered.
Regarding the Claim Objections, Applicant argues as follows:
In item 3 of the Office Action claims 1-20 were objected to for containing informalities. Specifically, the Office Action indicated that the claims contained incorrect margins. In addition, the Office Action objected to claim 13 for containing informalities. 

The Office Action states that the use of "hanging indents" is not permitted by 37 CFR 1.75(i). The Applicant respectfully disagrees. 37 CFR 1.75(i) recites "(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." The rule does not specifically state what type of line indention is required, only that line indention is present. The Applicant notes that the use of hanging indents has long been accepted by the Office as meeting this requirement. For example, the Applicant notes the following issued patents all include the use of hanging indentation, US 10,977,167, US 8,872,516, US 7,296,142, and US 6,283,516. These patents are presented as examples that the Patent Office has long accepted the use of hanging indents. 

In responding to the Applicant's argument above the Office Action pointed to a number of applications by the present Applicant where a different indentation was used. Further, the Office Action asserted that very few Applicants recited claims in the manner of this Application. The Applicant notes that the present Applicant, depending on the practitioner, presents claims in both formats. The Applicant notes that for example in Application numbers, 15/646,280, 16/816,467, and 17/195,843 the present Applicant has presented claims in the manner of the present claims, and the Office has not objected to the claim formatting. Further, the Office Action clearly admits that this format is used and proper, in that it states "very few Applicants recite claims in the manner presented...." The Applicant believes that the Office Action is attempting to impart a particular preference of an Examiner as an absolute requirement, when in fact there are multiple formats which comply with the regulations. Further the Applicant notes that the hanging indent is recommended in several books that are written on drafting a patent application. See e.g. "Finally, note that claim ...is formatted into paragraphs with a hanging indent so that the second and subsequent lines are indented. This is the way claims are printed in patents, but when you type them in ... you should use the hanging indent with 1.5 spacing." Pressman, D. and Blau, D., 2020. Patent it yourself 20th ed. NOLO, p.244. 

Therefore, the Applicant respectfully submits that the claims are in accordance with 37 CFR 1.75(i). Reconsideration and withdrawal of the objection are respectfully requested. 

 
Examiner again respectfully disagrees.  As has been previously explained to Applicant, the use of  “hanging indentations” in patent documents is standard, but not for the prosecution of patent applications.  Applicant’s assertion that hanging indentations are the same as the indentations required by 37 CFR 1.75(i) is simply not true.  Hanging indentations are used for various publications, including granted patents, as Examiner has explained to Applicant’s attorney in previous conversations, but standard indentations are used for patent applications that are under prosecution.  Very few Applicants recite claims in the manner presented in this application.  Instead, most Applicants, including IBM, present claims under prosecution in the manner Examiner is requesting with standard indentation.  Examples of IBM application which employ standard indention are 17/393,585 which is still prosecution, and previous applications which have been allowed, such as 16/601,456 and 16/443,007.  Applicant’s citation of “Patent it yourself 20th ed.” is also not persuasive, since USPTO regulations and practices dictate indentation usage.  Examiner is again requesting, now for a third and final time, that Applicant comply with Examiner’s interpretation of 37 CFR 1.75(i), and present the claims with standard indentation.  
Regarding the rejection under 35 U.S.C.§112, Applicant argues as follows:
In item 5 of the Office Action claim 10 was rejected under 35 USC § 112(a) as failing to comply with the written description requirement. Specifically, the Office Action asserted that the conditions of the claim were not described in the Specification. The Applicant respectfully disagrees. 

The Applicant wishes to thank the Examiner for the comments in the Response to Arguments on how to overcome this rejection. With this Amendment the Applicant has amended claim 10 to clarify the language of the claim as recommended. In view of the above, the Applicant believes that the claim is clear and the rejection has been overcome. Reconsideration and withdrawal of the rejection are respectfully requested. 
 

The rejection under 35 U.S.C.§112 has been withdrawn. 
Regarding the rejections under 35 U.S.C.§103, Applicant argues as follows:
In item 10 of the Office Action claims 1-2, 6-9, 11-13, 15, 17, and 20 were rejected under 35 USC § 103(a) as being unpatentable over Willis et al. (US 2004/0003097A1, hereinafter referred to as Willis) in view of el Kaliouby et al. (US 2020/0228359 Al, hereinafter referred to as el Kaliouby). The Applicant has reviewed the cited references and the asserted combination, and must respectfully disagree. 

Claim 1, as amended, recites in part "...a content aggregator configured to gather 
electronic content from a plurality of users, wherein the electronic content is generated in real- time from each of the plurality of users...." The Office Action asserted that Willis disclosed this feature of the claims at paragraphs 3, 6, 16, 85, and 102. The Office Action did not assert el Kaliouby as against this feature of the claim. However, the Applicant notes that claim 1 recites that the content originates from a plurality of users and is generated in real time. Neither Willis nor el Kaliouby teach or suggest anything about the content being generated in real time by the plurality of users. In Willis, the content is not generated by the plurality of users, it is generated by some other entity. As such, Willis does not and cannot provide content back to a content creator. el Kaliouby does not address this feature of claim 1 either. The Office Action in responding to the above arguments submitted that the personalized content delivered by Willis is inherently generated in real time. However, the Applicant respectfully submits that in Willis that the content is not generated in real time during the interaction. The content may be delivered in real time, it is not created in real time. The content that is delivered has been created at some point prior to the actual interaction with the system in Willis. See e.g. Willis paragraph 365 "...for providing some subset of pre-assembled articles...." Pre-assembled means that the content was previously generated. Therefore, the Applicant respectfully submits that claim 1 is not rendered obvious by the asserted combination. Thus, claim 1 is believed allowable over the combination of Willis and el Kaliouby. Claims 12 and 20 include features substantially similar to those of claim 1, and are believed allowable as well, at least, for substantially similar reasons as claim 1. Dependent claims 2, 6-9, 11, 13, 15, and 17 are believed allowable as well, at least based on their dependency from allowable independent claims. Reconsideration and withdrawal of the rejection are respectfully requested. 

In item 22 of the Office Action claims 3, 18, and 19 were rejected under 35 USC § 103(a) as being unpatentable over Willis et al. in view of el Kaliouby et al. and further in view of Willis et al. (US 2003/0217121A1, hereinafter referred to as Willis121). The Applicant has reviewed the cited references and the asserted combination, and must respectfully disagrees. 

Claims 3, 18, and 19 are dependent claims that depend from claims 1 and 12 respectively. As discussed above claims 1 and 12 are believed allowable over the combination of Willis and Kaliouby. The addition of Willis121 does not remedy the deficiencies of Willis and el Kaliouby discussed above. Thus, claims 1 and 12 are believed allowable over the combination of Willis, el Kaliouby, and Willis121. Claims 3, 18, and 20 are believed allowable as well, at least, based on their dependency from allowable independent claims. Reconsideration and withdrawal of the rejection are respectfully requested. 

In item 26 of the Office Action claims 4, 5, 10, 14, and 16 were rejected under 35 USC § 103(a) as being unpatentable over Willis et al. in view of el Kaliouby et al. and further in view of Katz et al. (US 10,523,722B1, hereinafter referred to as Katz). The Applicant has reviewed the cited references and the asserted combination, and must respectfully disagrees. 

Claims 4, 5, 10, 14, and 16 are dependent claims that depend from claims 1 and 12 
respectively. As discussed above claims 1 and 12 are believed allowable over the combination of Willis and Kaliouby. The addition of Katz does not remedy the deficiencies of Willis and el Kaliouby discussed above. Thus, claims 1 and 12 are believed allowable over the combination of Willis, el Kaliouby, and Katz. Claims 4, 5, 10, 14, and 16 are believed allowable as well, at least, based on their dependency from allowable independent claims. Reconsideration and withdrawal of the rejection are respectfully requested. 
 
Page 10 of 11 
Examiner respectfully disagrees with Applicant’s conclusion, but agrees that although Willis (US 2004/0003097 A1) may marginally teach the subject matter recited as “wherein the electronic content is generated in real time,”  el Kaliouby et al. (US 2020/0228359 A1) teaches it more directly.  As is explained in this office action, the combination of Willis and el Kaliouby teaches all the elements of independent Claims 1, 12, and 20. Therefore Claims 1, 12, and 20 all remain as rejected under 35 U.S.C.§103, as do the related dependent claims, thereby making all of Claims 1-20 subject to prior art rejections.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454